OFFICE   OF   THE   ATTORNEY     GENERAL    OF   TEXAS
                          AUSTIN




                                         fipril14, 1999


Hon. Charles '1.Banister                                   ,.
Criminal Dlstriot Attorney
Xqvsrro County
CorGicana, Texas                         \c        J




          The relevant part of Artlaje tMU3-46,ef the
Texas Liquor Qontrol~Aot, pertaLning':o xoo.gll
                                              option elee-
tlone anb the sn~sa%oon or ismoe, wads as iollom
          .*In areas *hare the aale ai besr eontab-
     lng alo~oholnet exaseQIng iotrrt4$) per Osntror
fIon
   . Charles T. Eanister, April 14, 1939, Page 2


     by velght has been 1ec;allzedand all other al-
     ooholio beverages are prohibited, the follolr-
     ing issue shall be eubmlttsd in any prohibitory
     eleotlon: (1). 'For prohlbltlng the sale of
     beer containing aloohol not exoeedlng four (4%)
     per oentum by weight,v* and *&galnat prohlbltlng
     the sale of baer containing alcohol hot exoeed-
     lng row (4%) per centum by weight.**

        .- Artloh   667-1 or the sot, dW.ning the 'tom
*boera heads:
                                .




8eotioa(1). Artiolo t)66-+%.
          The graveman dF the ohearrs a8 exprwmd   by the
ball8t legalicing 8aoh 8&e heretaiom and under our pro-
8eat ballot, beeing8ubataatlally the 8mn0, woald be the
uulawrul 8als or a malt 'beverageooatalnlag one-half of
oae per oant or more of aloohol by mlumb, and whloh would
in our view h.9ve7iZrioleatly been prelraatedin the Issue8
                The Temae Liquor dontrol Act has-prorlded,
              by the OOa8tItUtiOlralp1'Wi8IOa, ArtI     16,
Bon. Charles T. Fanister, April 14, 1939, Page 3


Section 20, that ccunties may hold electionsand by
majority vote 0P those voting, determine rrom time to
tixe whether tr.esale of intoxioating liquors for bever-
age purposes shall be problbited or legalized within
their prescribed limits and we are inclinedto bellere
thet under the ballot as,aathorized,should a aajorlty
of those fotinc be for prohlbltlngthe sale of beer,
that such roula include all parsons handling thereto-
rore legalized 3.2# hear.                                        "~
          It 18, theriiors, t&.OpilpiOliOf thi8 tip&St-
meat that where a oounty dry by loaal 0 'tlOn.-and'l@&g
8UbSeqUeUtly legalited the OalO Of s{ 28 ~&$*ot'jg~j'$    :-
majority votes ror prohlbltb   tha aaXe :oS.be'
ing dloohol not exoeedlng .r0ru (a$) par 00
in 8UbSSqWnt elaotion, a aonviatioa uudc.s
option law oould be 8U8taiMd.                            ..'~.




WSIKZAW